Case 13-33254        Doc 34     Filed 12/11/18     Entered 12/11/18 10:45:45          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-33254
         Robert F Smid
         Sharon G Smid
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/21/2013.

         2) The plan was confirmed on 10/18/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/21/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $110,089.18.

         10) Amount of unsecured claims discharged without payment: $62,199.48.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-33254       Doc 34      Filed 12/11/18    Entered 12/11/18 10:45:45                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $39,300.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                  $39,300.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,546.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,811.08
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,357.08

 Attorney fees paid and disclosed by debtor:                $954.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                              Class    Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC             Unsecured     12,374.00     12,811.16        12,811.16       5,900.70        0.00
 ANTIO LLC                      Unsecured      1,087.00       1,797.94         1,797.94        828.11        0.00
 BECKET & LEE LLP               Unsecured      1,438.00       1,438.18         1,438.18        662.41        0.00
 CAVALRY SPV I LLC              Unsecured      3,500.00       4,330.11         4,330.11      1,994.41        0.00
 COLLEGE ACCESS NETWORK         Unsecured     10,446.00     19,400.92        19,400.92       8,935.89        0.00
 DISCOVER BANK                  Unsecured     16,682.00     17,019.25        17,019.25       7,838.91        0.00
 INTERNAL MEDICINE ASSOC        Unsecured         303.00        303.00           303.00        139.56        0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured      2,300.00       2,269.46         2,269.46      1,045.29        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      9,880.00     10,033.46        10,033.46       4,621.32        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      1,100.00       1,096.15         1,096.15        504.88        0.00
 EDUCATION US DEPT OF EDUCATION Unsecured           0.00           NA               NA            0.00       0.00
 WINFIELD LABORATORY CONSULTA Unsecured            74.00           NA               NA            0.00       0.00
 WINFIELD RADIOLOGY CONSULTAN Unsecured           274.00           NA               NA            0.00       0.00
 CHASE                          Unsecured         999.00           NA               NA            0.00       0.00
 CHASE BP                       Unsecured         833.00           NA               NA            0.00       0.00
 CHRYSLER FINANCIAL/TD AUTO FIN Unsecured      6,354.00            NA               NA            0.00       0.00
 CHRYSLER FINANCIAL/TD AUTO FIN Unsecured         558.00           NA               NA            0.00       0.00
 BANK OF AMERICA                Unsecured      5,906.00            NA               NA            0.00       0.00
 ACUTE CARE SPECIALISTS         Unsecured         616.00           NA               NA            0.00       0.00
 ADVANCE AMBULANCE              Unsecured      1,593.00            NA               NA            0.00       0.00
 ADVENTIST GLEN OAKS HOSPITAL Unsecured           330.00           NA               NA            0.00       0.00
 DR THOMAS GIBBS                Unsecured      1,018.00            NA               NA            0.00       0.00
 EXXMBLCTI                      Unsecured         215.00           NA               NA            0.00       0.00
 GECRB/OLD NAVY                 Unsecured         760.00           NA               NA            0.00       0.00
 EDUCATION COLORADO STUDENT L Unsecured        8,926.00            NA               NA            0.00       0.00
 COMPUTERCREDIT CORP/ASPIRE     Unsecured      2,578.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-33254       Doc 34     Filed 12/11/18    Entered 12/11/18 10:45:45                Desc       Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim         Claim         Claim        Principal       Int.
 Name                              Class   Scheduled      Asserted      Allowed         Paid          Paid
 EDUCATION DEVRY INC           Unsecured           0.00           NA           NA             0.00        0.00
 CENTRAL DUPAGE EMERGENCY PHY Unsecured          929.00           NA           NA             0.00        0.00
 HARRIS NA                     Unsecured           0.00           NA           NA             0.00        0.00
 HARVARD COLLECTION SERVICES/S Unsecured         589.00           NA           NA             0.00        0.00
 HOUSEHOLD BANK                Unsecured         270.00           NA           NA             0.00        0.00
 MERCHANTS CR/ACUTE CARE SPECI Unsecured         574.00           NA           NA             0.00        0.00
 MERCHANTS CR/CENTRAL DUPAGE Unsecured           160.00           NA           NA             0.00        0.00
 MERCHANTS CR/CENTRAL DUPAGE Unsecured           100.00           NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE CO/CEN Unsecured         156.00           NA           NA             0.00        0.00
 MIDLAND FUNDING/TARGET NATION Unsecured      1,246.00            NA           NA             0.00        0.00
 MIDLAND FUNDING/CITIBANK NA   Unsecured      1,092.00            NA           NA             0.00        0.00
 MIDLAND FUNDING/GE MONEY BAN Unsecured          804.00           NA           NA             0.00        0.00
 MIDLAND FUNDING/GE MONEY BAN Unsecured          794.00           NA           NA             0.00        0.00
 PORTFOLIO RECOVERY/US BANK NA Unsecured      1,468.00            NA           NA             0.00        0.00
 SEARS/CBNA                    Unsecured      1,107.00            NA           NA             0.00        0.00
 SEARS/CBNA                    Unsecured         306.00           NA           NA             0.00        0.00
 SHELL OIL/CITIBANK            Unsecured          39.00           NA           NA             0.00        0.00
 SPEEDWAY                      Unsecured         305.00        159.94       159.94           73.67        0.00
 TD BANK USA NA                Unsecured      4,908.00       5,205.86     5,205.86       2,397.77         0.00
 WELLS FARGO HOME MORTGAGE     Secured             0.00          0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00                 $0.00               $0.00
       Mortgage Arrearage                                   $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                              $0.00                 $0.00               $0.00
       All Other Secured                                    $0.00                 $0.00               $0.00
 TOTAL SECURED:                                             $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                 $0.00               $0.00
        Domestic Support Ongoing                            $0.00                 $0.00               $0.00
        All Other Priority                                  $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                          $75,865.43         $34,942.92                   $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-33254        Doc 34      Filed 12/11/18     Entered 12/11/18 10:45:45            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,357.08
         Disbursements to Creditors                            $34,942.92

 TOTAL DISBURSEMENTS :                                                                     $39,300.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
